DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. US Patent Publication No. 20190280053.
Regarding claim 1. Oh discloses a display apparatus (Fig. 8) comprising: a device substrate (111) including a display area and a non- display area; a light-emitting device (OLEDs 120)  on the display area of the device substrate; a pad (170) on the non-display area of the device substrate, the pad having a stacked structure composed of a pad electrode layer (pad electrode layer 172) and a pad cover layer (pad cover layer 174); and an encapsulating element (encapsulating element 140) covering the light-emitting device, the encapsulating element being spaced away from the pad (refer to Fig. 8, encapsulating element 140 is spaced away from pad 170), wherein the pad cover layer extends on a side surface of the pad electrode layer (refer to Fig. 8, pad cover layer 174 extends on a side surface of the pad electrode layer 172).  
Regarding claim 2. Oh discloses the display apparatus according to claim 1, further comprising a black matrix on the encapsulating element (Fig. 8, black matrix 194), wherein the pad cover layer has an etch selectivity with the black matrix (black matrix and pad cover layer are formed of different materials thus have etch selectivity with each other).  
Regarding claim 3. Oh discloses the display apparatus according to claim 1, further comprising color filters on the encapsulating element (Fig. 8, color filters 192), wherein the pad cover layer has an etch selectivity with the color filters (pad cover layer is formed of different material than the color filter thus has some etch selectivity with the color filter).  
Regarding claim 10. Oh discloses the display apparatus according to claim 1, wherein the pad electrode layer has a multi-layer structure (¶91 discloses multi-layer structure for pad electrode layer 172).  
Regarding claim 11. Oh discloses the display apparatus according to claim 1, further comprising: a touch buffer layer (Fig. 8, touch buffer 166) on the encapsulating element; a touch structure on the touch buffer layer (152); and a touch routing line (touch routing line 156) connecting the touch structure to the pad, wherein the touch routing line includes a routing electrode layer (routing electrode layer 156a) and a routing cover layer (routing cover layer 156b) on the routing electrode layer.  
Regarding claim 12. Oh discloses the display apparatus according to claim 11, wherein the routing cover layer of the touch routing line extends on a side surface of the routing electrode layer of the touch routing line (refer to Fig. 8, routing cover layer 156b extends on side of the routing electrode layer 156a).  
Regarding claim 13. Oh discloses the display apparatus according to claim 11, wherein the routing cover layer of the touch routing line includes a same material as the pad cover layer (refer to Fig. 8, routing cover 156b is formed of same material as pad cover 174).  
Regarding claim 14. Oh discloses the display apparatus according to claim 13, wherein the pad electrode layer includes a same material as the routing electrode layer of the touch routing line (refer to Fig. 8, routing electrode 156a is formed of same material as pad electrode  172).  
Regarding claim 15. Oh discloses the display apparatus according to claim 11, further comprising: a connecting line intersecting a bending area which is disposed within the non-display area of the device substrate (connecting line is the portion of 156 that extends along the side of the layers 196 in the non-display region) ; and a crack preventing layer (Fig. 8, touch protective film 176 is a crack preventing layer) on the connecting line, the crack preventing layer overlapping with the bending area (Fig. 8, protective film 176 extends over the non-display area thus overlaps the bending area), wherein the touch routing line is connected to the pad by the connecting line (touch routing 156 is connected to the pad 170 by the connecting line portion), and wherein each of the touch routing line and the pad includes an end disposed on the crack preventing layer (refer to Fig. 8, the ends of the touch routing line 156 and pad 170 are on the touch protective film 176).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh.
Regarding claim 4. Oh discloses the display apparatus according to claim 1, but is silent with respect to wherein the pad cover layer includes titanium (Ti).  However, Oh teaches using titanium in a multi-layer stack to form the pad electrode layer and discloses titanium is a material with high corrosion resistance and high acid resistance (¶91). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use titanium in the pad cover layer since it is a known material for use in a multilayer pad electrode as taught by Oh and thus could be implemented with predictable results and further titanium provides high corrosion resistance and acid resistance (¶91). Further note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5. Oh discloses the display apparatus according to claim 1, but is silent with respect to the above structure in combination with further comprising: a thin film transistor between the display area of the device substrate and the light-emitting device; a first electrode cover layer covering a source electrode of the thin film transistor; and a second electrode cover layer covering a drain electrode of the thin film transistor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829